228 Ga. 461 (1971)
186 S.E.2d 92
BLANCHARD
v.
WESTVIEW CEMETERY, INC.
26758.
Supreme Court of Georgia.
Argued November 9, 1971.
Decided December 1, 1971.
Rehearing Denied December 17, 1971.
*462 Burnside, Dye & Miller, A. Montague Miller, Thomas R. Burnside, Jr., for appellant.
Powell, Goldstein, Frazer & Murphy, Frank Love, Jr., Randall L. Hughes, for appellee.
FELTON, Justice.
The Court of Appeals affirmed the judgment of Fulton Superior Court granting a summary judgment for the defendant, appellee here, in the action of the plaintiff, Mrs. Hazel Blanchard, appellant here, predicated on an intentional tort in moving the body of her late husband, Paul Blanchard, and the monument, from one grave site to another. Blanchard v. Westview Cemetery, 124 Ga. App. 195 (183 SE2d 399).
We granted the plaintiff's application for the writ of certiorari, and now we reverse. As was ably pointed out in the dissenting opinions of Judge Pannell (Division 1 of which was concurred in by Judge Whitman) and Judge Evans, which opinions we hereby adopt with one qualification, the complaint stated a claim and the evidence raised genuine issues of material fact for determination by a jury, even disregarding the issue of whether a permit for the disinterment and reinterment was required under the State law.
Judgment reversed. All the Justices concur.